Exhibit 10.1

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 


 


 


 


 


 
COINSURANCE AGREEMENT
 
Between
 
MOTHE LIFE INSURANCE COMPANY
 
Gretna, Louisiana
 
and
 
DLE LIFE INSURANCE COMPANY
 
Bogalusa, Louisiana
 
and
 
SECURITY NATIONAL LIFE INSURANCE COMPANY
 
Salt Lake City, Utah
 
 
 
 
 
 
 
 

 

 
 

--------------------------------------------------------------------------------

 

 
COINSURANCE AGREEMENT
 
THIS COINSURANCE AGREEMENT ("Agreement") is entered into by and between MOTHE
LIFE INSURANCE COMPANY, a Louisiana life insurance company and DLE LIFE
INSURANCE COMPANY, a Louisiana life insurance company (both collectively
referred to herein as the "Company"), and SECURITY NATIONAL LIFE INSURANCE
COMPANY, ("Reinsurer"), a Utah life insurance company.
 
WHEREAS, the Company has issued, assumed or coinsured certain insurance Policies
(as defined herein); and
 
WHEREAS, the Company desires to transfer contractual obligations and risks under
the Policies to Reinsurer, and Reinsurer desires to acquire, such contractual
rights, obligations and risks as coinsurance; and
 
NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, and in reliance upon the representations, warranties, conditions and
covenants herein contained, and intending to be legally bound hereby, the
Company and the Reinsurer do hereby agree as follows:
 
  ARTICLE 1
 
DEFINITIONS
 
The following capitalized words and terms shall have the following meanings when
used in this Agreement:
 
1.1           Books and Records. All original files and records, in whatever
form, in the possession or under the control of the Company related to the
Policies and useful or necessary in their underwriting, reserving, or
administration, including, but not limited to, policy files, claims files and
underwriting files, policy form files (including all files relating to the
filing and approval of policy forms, applications and riders with insurance
regulatory authorities); rate filings and actuarial data developed or utilized
by the Company or on its behalf in support of premium rates charged under the
Policies; and premium tax records and reports for the Policies now in the hands
of the Company.
 
1.2           Closing. The closing of the transactions contemplated in ARTICLE 8
of this Agreement.
 
1.3           Closing Date. The date upon which the Closing shall take place
which shall be December 19, 2012, or such other date and time as the parties may
mutually agree in writing.
 
1.4           Coinsurance Effective Date. November 1, 2012, the date the
coinsurance of the Policies by the Reinsurer is effective.
 
1.5           Company. The term "Company" as used herein shall refer to Mothe
Life Insurance Company and/or DLE Life Insurance Company.
 

 
 

--------------------------------------------------------------------------------

 

 
1.6           Company Reserves and Liabilities. The amount determined in
accordance with Section 4.11.
 
1.7           Excluded Liabilities. Any claims or liability under, in connection
with or with respect to the Policies (a) for Taxes payable with respect to
premiums collected on Policies in force in all periods prior to the Coinsurance
Effective Date; (b) arising from participation in any guaranty fund, insolvency
fund, plan, pool, association or other similar organization and which is based
on premiums collected on Policies in force in any period on or prior to the
Coinsurance Effective Date or (c) any liability not arising from the terms and
conditions of the Policies, including any liability arising under agreements
with third parties, Policyholders or agents.
 
1.8           Existing Reinsurance Coverage. All contracts, agreements and
treaties of reinsurance between the Company and any third-party reinsurer that
(a) are in force and effect as of the Coinsurance Effective Date and (b) cover
any risks associated with the Polices and identified in Schedule 1.8.
 
1.9           Extracontractual Liabilities. Any claim or liability under, in
connection with or with respect to the Policies for "bad faith," punitive,
exemplary or other extra-contractual damages that are based upon, relate to or
arise out of any act, error or omission of a party, or any of such party's
officers, directors, agents or employees, whether intentional or otherwise.
 
1.10          Loss. All costs and expenses (including interest, penalties,
reasonable attorneys', accountants' and actuaries' fees, and any other costs and
expenses incident to any suit, action or proceeding), damages, charges,
deficiencies, liabilities, obligations, claims and judgments sustained or
incurred by, or asserted against, a party entitled to indemnity hereunder.
 
1.11          Policyholder.  Any individual or entity who is the owner of a
Policy or who has the right to terminate or lapse the Policy, effect changes of
beneficiary, coverage limits, add or terminate persons covered under such Policy
or direct any other policy changes in such Policy.
 
1.12          Policy or Policies. Each or all of those insurance policies,
including any endorsements, riders or schedules, issued, coinsured or assumed by
the Company that are (a) identified by policy number and policyholder name on
the Policy Schedule 1.12 delivered at Closing, as may be revised from time to
time by mutual agreement of the parties, and (b) in force and effect in
accordance with the terms of the Policy as of the Coinsurance Effective Date or
reinstated in accordance with the terms of the Policy on or after the
Coinsurance Effective Date.
 
1.13          Producer. Any agent, broker, representative, or subagent of any
person having a Producer Agreement.
 
1.14          Producer Agreement. Any written agreement between the Company and
any Producer, including any assignments of compensation thereunder, and relating
to the solicitation, sale, marketing, production or servicing of any of the
Policies.
 
1.15          Producer Payments. Any expense allowance, commission, override
commission, service fee or other compensation payable by the Company to a
Producer pursuant to a Producer Agreement.
 

 
2

--------------------------------------------------------------------------------

 


1.16          Required Closing Date Approvals shall mean the authorization
and/or approval of the Louisiana Department of Insurance of the execution,
delivery and performance of this Agreement by Company and the approval of the
execution, delivery and performance of this Agreement by the Board of Directors
of Company and Reinsurer.
 
1.17          Services Agreement. The Administrative Services Agreement between
the Company and the Reinsurer.
 
1.18          Settlement Amount. The amount specified in Section 8.1.
 
1.19          Statutes.  The Louisiana Uniform Unclaimed Property Act, or
similar unclaimed property laws from any other relevant state.
 
1.20          Support Services. The services to be provided in connection with
the Policies under the Services Agreement.
 
1.21          Transition Date. The date upon which the Reinsurer will commence
the performance of Support Services in connection with the Policies, pursuant to
the Services Agreement, which shall be February 1, 2013 unless the Parties
otherwise agree.
 
1.22          Transition Period. The period from the Coinsurance Effective Date
to the Transition Date, during which the Company shall be responsible for
providing the Support Services defined in the Services Agreement in connection
with the Policies.
 
  ARTICLE 2
 
REINSURANCE
 
2.1           Reinsurance of Policies. Subject to the terms and conditions of
this Agreement, Reinsurer shall coinsure the Policies as of the Coinsurance
Effective Date, in exchange for receipt of the Settlement Amount from the
Company.
 
2.2           Entry into Services Agreement. Subject to the terms and conditions
of this Agreement, on or before the Closing Date, the Company and the Reinsurer
shall enter into the Services Agreement.
 
2.3           Transition of Services. The Transition Date shall be February 1,
2013, or such other date as the parties shall mutually agree. Commencing on the
Coinsurance Effective Date and continuing through the Transition Date, the
Company shall administer the Policies on behalf of the Reinsurer and for the
period from the Coinsurance Effective Date to the Transition Date, the Reinsurer
shall pay the Company at the prorated rate of $1.75 per paid up policy per
year.  Reinsurer shall perform all Services with respect to all Policies under
the terms of the Services Agreement.
 
2.4           Transfer of Books and Records. As of the Coinsurance Effective
Date, the Company shall begin the transfer the Books and Records relating to the
Policies to the Reinsurer and will complete the transfer of all Books and
Records by the Transition Date. All Books and Records in electronic form shall
be transferred in an electronic format agreed to between the parties hereto and
subject to the continued rights of access as set forth in this Agreement.
 
2.5           Regulatory Approvals. The Company, at its sole expense, shall be
responsible for obtaining any Required Closing Date Approvals from the insurance
regulatory authorities in its state of domicile on or before the Closing Date.
The Reinsurer shall be responsible for obtaining all other Required Closing Date
Approvals.

 
3

--------------------------------------------------------------------------------

 
 
  ARTICLE 3
 
COINSURANCE
 
3.1           Coinsurance. Subject to the terms and conditions of this
Agreement, effective as of the Coinsurance Effective Date, the Company hereby
cedes to Reinsurer and Reinsurer hereby accepts and coinsures one hundred
percent (100%) of the Company’s contractual liabilities under the Policies
(other than Excluded Liabilities), by means of indemnity reinsurance.  On and
after the Coinsurance Effective Date, Reinsurer shall be entitled to exercise
all contractual rights and privileges of the Company under the Policies in
accordance with the terms and provisions of such Policies.  After the Closing
Date, Reinsurer agrees to be responsible for and shall be obligated with respect
to one hundred percent (100%) of the contractual liabilities under the Policies
(other than Excluded Liabilities) in accordance with the terms and conditions of
the Policies and applicable law, and shall, at its sole expense, administer the
Policies in all respects in the name, and on behalf, of the Company in
accordance with the terms and conditions of the Policies, the Services Agreement
and applicable law.
 
3.2           Lapse, Reinstatement. In no event shall such coinsurance with
respect to a particular Policy be in force and binding unless such underlying
Policy is in force and binding or has lapsed but would be entitled to
reinstatement by its terms of the Policy as of the Coinsurance Effective Date.
 
3.3           Reduction. With respect to each of the Policies, the amount of
reinsurance hereunder shall be maintained in force without reduction so long as
the Policy remains in force without reduction.  If there is a reduction with
respect to a Policy, Reinsurer’s liability with respect thereto shall be equally
reduced.  All coinsurance for which Reinsurer is liable hereunder shall be
subject to the same rates, terms, conditions, limitations and restrictions as
are contained in the Policy.
 
3.4           Reimbursement. On and after the Coinsurance Effective Date, and
except as provided in Sections 10.3 and 10.4, Reinsurer shall bear and shall
have responsibility for reimbursing the Company for all payments the Company
makes (or since the Coinsurance Effective Date, has made) of liabilities in
accordance with the terms of the Policy with respect to the Policies.
 
3.5           Reinsurer Directions. The Company shall comply with any reasonable
legal directions from the Reinsurer on all matters affecting the Reinsurer’s
obligations with respect to the Policies; provided that the Reinsurer shall
indemnify and defend the Company in connection therewith pursuant to the terms
of this Agreement.
 
3.6           Duration of Coinsurance; Recapture.  The coinsurance provided
under this Agreement shall remain continuously in force. The Policies are not
eligible for recapture by the Company.
 
3.7           Parties to Coinsurance.  This Agreement provides for indemnity
reinsurance solely between the Company and Reinsurer.  The acceptance of
reinsurance under this Coinsurance Agreement shall not create any right or legal
relation between the Reinsurer and any Policyholder under a Policy, and the
Company shall be and remain solely liable to such Policyholder under the Policy.

 
4

--------------------------------------------------------------------------------

 
 
  ARTICLE 4
 
COMPANY REPRESENTATIONS AND WARRANTIES
 
The Company hereby represents and warrants to the Reinsurer as follows:
 
4.1            Company's Corporate Existence and Authority. The Company is a
life insurance company organized and existing under the laws of the State of
Louisiana.  The Company has supplied Reinsurer with all information and
disclosures reasonably necessary to determine the regulatory compliance and
financial condition of the Company.  The execution, delivery and performance of
this Agreement and the Services Agreement by the Company have been duly
authorized by all necessary corporate action on the part of the Company. This
Agreement has been duly and validly executed and delivered to the Reinsurer by
the Company and constitutes the valid and legally binding obligation of the
Company, enforceable in accordance with its terms except (a) as the same may be
limited by applicable bankruptcy, insolvency, rehabilitation, moratorium or
similar laws of general application relating to or affecting creditors' rights,
including, without limitation, the effect of statutory or other laws regarding
fraudulent conveyances and preferential transfers, and (b) for the limitations
imposed by general principles of equity. The execution, delivery and performance
by the Company of this Agreement do not and will not:
 
4.1.1         Conflict with or result in any breach or violation of or any
default under (or give rise to any right of termination, cancellation or
acceleration under) the bylaws or certificate of incorporation of the Company or
any note, bond, mortgage, indenture, lease, license, permit, agreement or other
instrument or obligation to which the Company is a party or by which the Company
is or may be bound.
 
4.1.2         Subject to obtaining any Required Closing Date Approvals, violate
any law, order, rule, or regulation applicable to the Company.
 
4.2           Policy Forms. Each policy, amendment, rider and form used in
connection with the Policies has been properly approved or deemed approved by
appropriate insurance regulatory authorities, and any of these items issued to
Policyholders have been validly issued on approved forms in compliance, in all
material respects, with applicable state insurance laws and regulations. Except
as provided in Schedule 4.2, the Company has provided the Reinsurer with true,
correct and complete specimen copies of all forms representing the Policies. The
rates charged for insurance under the Policies have been determined in
accordance with usual and customary actuarial principles and practices, and are
not based on the race of the proposed insureds under the Policies.

 
5

--------------------------------------------------------------------------------

 
 
4.3           Accuracy of Books and Records. All of the Books and Records of the
Company relating to the Policies and which will be transferred by the Company to
the Reinsurer pursuant to the terms and provisions of this Agreement are
current, complete and accurate in all material respects.
 
4.4           Premium Taxes. Subject to Sections 10.3 and 10.4 of this
Agreement, the Company has paid, or will cause to be paid, all premium taxes and
guaranty fund assessments due as of the Coinsurance Effective Date with respect
to the Policies.
 
4.5           Compliance with Law. Except for the written disclosures made to
the Reinsurer, the Company has conducted its business, including, without
limitation, the underwriting, sale, issuance and administration of the Policies,
in material compliance with all applicable laws (including, without limitation,
insurance laws and federal and state laws), statutes, ordinances, rules,
governmental regulations, writs, injunctions, judgments, decrees or orders of
any governmental instrumentality or court.
 
4.6           Compliance with Policies. Except as specified in Schedule 4.6, the
Company has conducted its business, including without limitation, the
underwriting, sale, issuance and administration of the Policies, in compliance
with the terms and conditions of the Policy.
 
4.7           Producer Agreements. As of the Coinsurance Effective Date, the
Company has no obligation, and will have no obligation in the future, to make
any Producer Payments to Producers in connection with the Policies and the
Company is not liable for any compensation to any Producers with respect to the
Policies.
 
4.8           Existing Reinsurance Agreements. The Company has no Existing
Reinsurance Coverage in connection with the Policies.
 
4.9           Litigation Against Company. Except as disclosed in Schedule 4.9,
there are no actions, suits, investigations or proceedings pending or (to the
best knowledge of the Company) threatened against the Company at law or in
equity, in, before, or by any person (a) that involve any of the Policies and
(b) that individually or in the aggregate have or may reasonably be expected to
have a material adverse effect on the validity or enforceability of this
Agreement or the transactions contemplated hereby.
 
4.10          Company's Brokers. No broker or finder has acted directly or
indirectly for the Company, nor has the Company incurred any obligation to pay
any brokerage or finder's fee or other commission in connection with this
Agreement and the transactions contemplated hereby.
 
4.11          Company Reserves and Liabilities.
 
4.11.1       Except as specified in Schedule 4.11.1, the Company Reserves and
Liabilities as of October 31, 2012 have been calculated by the Company in
accordance with (i) the terms and conditions of the Policies; (ii) the reserve
requirements and generally accepted statutory accounting rules and actuarial
principles and practices applicable to the Company under the laws and applicable
regulations of its State of domicile; and (iii) the methodologies used by the
Company in calculating Company Reserves and Liabilities for the Policies for the
purposes of the most recent annual and quarterly statements of the Company filed
with the insurance regulatory authorities in its State of domicile and, except
as set forth in Schedule 4.11.1, consistently applied with prior periods.

 
6

--------------------------------------------------------------------------------

 
 
4.11.2       The calculation of the Company Reserves and Liabilities as of
October 31, 2012 for purposes of determining the Settlement Amount will be
consistent in all material respects with the accounting rules and actuarial
principles and practices (including without limitation the reserve factors)
utilized in the preparation of the Company Reserves and Liabilities as of March
31, 2012, and as represented in the report titled "Model Office Study for Mothe"
dated May 2, 2012, provided to Reinsurer on which the Letter of Intent was
based.
 
4.12          Unclaimed Property.  All Policies reinsured under this Agreement
are in full and complete compliance with the Statutes and the Company has
reported and remitted all unclaimed proceeds associated with the Policies to the
Louisiana State Treasurer's Office, or the treasurer or collecting agent of any
other relevant state, in accordance with the respective state Statutes.
 
4.13          Company Disclosure. No warranty or representation made by the
Company in this Agreement nor in any writing furnished or to be furnished by the
Company to the Reinsurer pursuant hereto or in connection herewith contains or
will contain any untrue statement of a material fact, or omits or will fail to
state any material fact necessary to make the statements contained herein or
therein not misleading.
 
  ARTICLE 5
 
REINSURER REPRESENTATIONS AND WARRANTIES
 
Reinsurer represents and warrants to the Company as follows:
 
5.1           Reinsurer’s Corporate Existence and Authority. Reinsurer is a
stock life insurance company duly organized, validly existing and in good
standing under the laws of the State of Utah and is duly qualified to transact
life and health insurance in all jurisdictions in which the Policies were issued
and shall continue to be so qualified at all times a Policy is in force in such
jurisdiction.  The execution, delivery and performance of this Agreement and the
Services Agreement by Reinsurer has been duly authorized by all necessary
corporate action on the part of Reinsurer. This Agreement has been duly and
validly executed and delivered to the Company by Reinsurer and constitutes the
valid and legally binding obligation of Reinsurer, enforceable in accordance
with its terms except (a) as the same may be limited by applicable bankruptcy,
insolvency, rehabilitation, moratorium or similar laws of general application
relating to or affecting creditors' rights, including, without limitation, the
effect of statutory or other laws regarding fraudulent conveyances and
preferential transfers, and (b) for the limitations imposed by general
principles of equity.
 

 
7

--------------------------------------------------------------------------------

 



The execution, delivery and performance by Reinsurer of this Agreement do not
and will not:
 
5.1.1         Conflict with or result in any breach or violation of or any
default under (or give rise to any right of termination, cancellation or
acceleration) the bylaws or certificate of incorporation of Reinsurer or any
note, bond, mortgage, indenture, lease, license, permit, agreement or other
instrument or obligation to which the it is a party or by which it is or may be
bound.
 
5.1.2         Subject to obtaining any Required Closing Date Approvals, violate
any law, order, rule, or regulation applicable to Reinsurer.
 
5.2            Litigation Against Reinsurer. There are no actions, suits,
investigations or proceedings pending or (to the best knowledge of Reinsurer)
threatened against Reinsurer at law or in equity, in, before, or by any person,
that individually or in the aggregate have or may reasonably be expected to have
a material adverse effect on the validity or enforceability of this Agreement or
the transactions contemplated hereby.
 
5.3           Reinsurer’s Brokers. Other than Caldwell and Caldwell, LLC, (for
whose compensation the Reinsurer shall be solely responsible), no broker or
finder has acted directly or indirectly for Reinsurer, nor has Reinsurer
incurred any obligation to pay any brokerage or finder's fee or other commission
in connection with this Agreement and the transactions contemplated hereby.
 
5.4           Reinsurer Disclosure. No warranty or representation made by
Reinsurer in this Agreement or in any writing furnished or to be furnished to
the Company by Reinsurer pursuant hereto or in connection herewith contains or
will contain any untrue statement of a material fact or omits or will fail to
state any material fact necessary to make the statements herein or therein not
misleading.
 
  ARTICLE 6
 
COVENANTS OF THE PARTIES
 
The Company and Reinsurer hereby covenant and agree as follows:
 
6.1           Maintenance of Business by the Company. From the date of this
Agreement until the Closing Date, the Company shall, to the extent reasonably
possible,
 
6.1.1         carry on its business in the ordinary course and consistent with
past practice, using reasonable efforts, equivalent in all material respects to
those business methods and practices historically followed by the Company, to
maintain its relationships with those customers, Policyholders, and others with
whom it has business relationships with respect to the Policies;
 
6.1.2         preserve intact the Company's present business organization,
reputation and Policyholder relations;
 
6.1.3         maintain all licenses, qualifications and authorizations of the
Company to do business in each jurisdiction in which it is presently licensed,
qualified or authorized; and

 
8

--------------------------------------------------------------------------------

 
6.1.4         use reasonable efforts, equivalent in all material respects to the
business methods and practices the Company uses with respect to its direct
policyholders and insureds to service and conserve the Policies and maintain
them in full force and effect.
 
6.2           No Change in Reserving Policies, Methods or Assumptions.
 
6.2.1         From the Effective Date of this Agreement until the Closing Date,
the Company shall make no material change in its underwriting or reserving
policies, practices or procedures applicable to the Policies.
 
6.2.2         Prior to the date hereof, the Company provided Reinsurer with the
Company’s calculation of the Company Reserves and Liabilities established with
respect to the Policies as of March 31, 2012, and as represented in the report
titled "Model Office Study for Mothe" dated May 2, 2012, and on or prior to
Closing will provide Reinsurer with the Company’s calculation of the Company’s
Reserves and Liabilities established with respect to the Policies as of
October 31, 2012, along with copies of and/or access to such supporting
documentation as requested by Reinsurer.  By consummation the closing of the
transactions contemplated hereby, the parties expressly acknowledge and agree
that the Company Reserves and Liabilities as of October 31, 2012 have been
calculated consistent in all material respect with the accounting rules and
actuarial principles and practices (including without limitation the reserve
factors) utilized in the preparation of the Company Reserves and Liabilities as
of March 31, 2012, and as represented in the report titled "Model Office Study
for Mothe" dated May 2, 2012.
 
6.3           Continued Access to Books and Records Retained by the Company. In
addition to the Books and Records transferred to Reinsurer pursuant to the
provisions of Section 2.4 of this Agreement, the Company shall retain historical
Books and Records relating to the Policies in accordance with the Company's
generally applicable records retention policies, as in effect at the date
hereof, including, without limitation, advertising materials, complaint files,
loss ratio data, closed claims files, and other records relating to the Policies
or representing compilations of data with respect thereto. On and after the
Closing Date, the Company shall provide Reinsurer with access to all
non-privileged information in the possession or control of the Company which
pertains to, and which Reinsurer reasonably requests in connection with, any
claim, loss or obligation arising out of any of the Policies. Such access shall
be provided by the Company during normal business hours of the Company upon
forty-eight hours advance notice or as otherwise reasonably requested by
Reinsurer or its employees, accountants, actuaries, attorneys and other agents
for any reasonable purpose including, without limitation, the preparation or
examination of tax returns and financial statements, the review of payment and
claims procedures, the adequacy of established reserves, Reinsurer's efforts to
seek and obtain rate increases, the compliance by the Company with any
obligations it has under this Agreement or the Services Agreement, and the
conduct of any litigation or regulatory dispute resolution, whether pending or
threatened, concerning the sale of Policies, or the servicing of the Policies by
the Company prior to the Transition Date.
 

 
9

--------------------------------------------------------------------------------

 
 
6.4           Compliance with Privacy Laws. The Company and Reinsurer shall
comply with all applicable privacy and data security laws and regulations with
respect to the use and disclosure of information regarding the Policies and the
Policyholders which is private or confidential.
 
6.5           Notice of Actions Received by the Company. From the date hereof,
the Company and Reinsurer shall promptly provide each other with notice of the
receipt of (a) any inquiry, complaint, notice or other communication, whether
oral or written, from any insurance regulatory authority that is related to the
Policies or to this Agreement or the Services Agreement, including, without
limitation, an alleged violation of any law, rule, regulation, bulletin or
order, or a threat of any other action or proceeding against the Company or the
Reinsurer, and (b) any notice, including service of process, summons or other
litigation document, indicating the commencement or threatened commencement of
any litigation or arbitration proceeding against the Company or Reinsurer
related to any loss arising under the Policies or any matter contemplated under
this Agreement or the Services Agreement.
 
6.6           Continued Access to Books and Records Transferred to the
Reinsurer. On and after the Transition Date, Reinsurer agrees to provide the
Company with access to all information in the possession or control of the
Reinsurer which the Company reasonably requests in connection with the Policies.
Such access shall be provided by Reinsurer during normal business hours of
Reinsurer upon forty-eight hours (two business days) advance notice or as
otherwise reasonably requested by the Company or its employees, accountants,
actuaries, attorneys or other agents for any reasonable purpose including,
without limitation, the preparation or examination of tax returns and financial
statements, the review of payment and claims procedures, the adequacy of
established reserves, the compliance by the Reinsurer with any obligations it
has under this Agreement or the Services Agreement, and the conduct of any
litigation or regulatory dispute resolution, whether pending or threatened,
concerning the sale of the Policies or the servicing of the Policies by the
Reinsurer following the Transition Date. The Reinsurer shall maintain all books,
records, files and other information related to the Policies for such period of
time as specified by applicable state laws and regulations regulating the
preservation of books and records or such longer period of time as agreed by the
parties hereto.  This Section 6.6 shall in no way limit the Louisiana Department
of Insurance’s statutory right to access all information in the possession or
control of the Reinsurer related to the Policies.
 
6.7           Unfair Practices. The Company shall cooperate with the Reinsurer
in preserving and exercising all legal and contractual rights that may be
available to the Company against any person who shall "twist," rewrite, or
solicit the lapse or termination of, any of the Policies, or who shall otherwise
engage in any unfair or deceptive acts or practices in connection with the
Policies, which acts or practices have caused or may result in deterioration of
the block of Policies reinsured by the Reinsurer or in injury to the Reinsurer’s
commercial interests. The Company shall have the right to approve any action
proposed to be taken by, on behalf of, or in the name of, the Company under this
Section 6.7, which approval shall not be unreasonably withheld. Reinsurer shall
indemnify, defend and hold the Company harmless from and against any Loss
incurred by the Company as a result of actions taken by or at request of
Reinsurer under this Section.
 

 
10

--------------------------------------------------------------------------------

 


6.8           Filings, Consents and Approvals. The parties will take all
commercially reasonable steps necessary or desirable, and shall proceed
diligently and in good faith, to obtain as promptly as practicable all
approvals, authorizations and clearances of governmental and regulatory
authorities and consents of Policyholders required of the Company and Reinsurer
to consummate the transactions contemplated in this Agreement and the Services
Agreement, including, without limitation, the Required Closing Date Approvals,
and shall cooperate with each other and provide such information and
communications to such governmental and regulatory authorities as the party
responsible for obtaining such approvals may reasonably request.
 
6.9           Conduct Pending Closing. From the date of this Agreement to the
Closing Date,
 
6.9.1         the Company shall use its best efforts to conduct its affairs in
such a manner so that, except as otherwise contemplated or permitted by this
Agreement, the representations and warranties of the Company contained in
ARTICLE 4 hereof shall continue to be true and correct in all material respects
on and as of the Closing Date as if made on and as of the Closing Date;
 
6.9.2         the Reinsurer shall use its best efforts to conduct its affairs in
such a manner so that, except as otherwise contemplated or permitted by this
Agreement, the representations and warranties of Reinsurer contained in ARTICLE
5 hereof shall continue to be true and correct in all material respects on and
as of the Closing Date as if made on and as of the Closing Date;
 
6.9.3         the Company shall notify the Reinsurer promptly of any event,
condition or circumstance occurring from the date hereof through the Closing
Date that would constitute a material violation or breach of this Agreement by
the Company; and
 
6.9.4         Reinsurer shall notify the Company promptly of any event,
condition or circumstance occurring from the date hereof through the Closing
Date that would constitute a material violation or breach of this Agreement by
the Reinsurer.
 
6.10           Further Assurances. Subject to the terms and conditions of this
Agreement, the Company and Reinsurer will use their best efforts (a) to take, or
cause to be taken, all actions, (b) to do, or cause to be done, all things, or
(c) to execute any documents, reasonably necessary, proper or advisable to
consummate and make effective the transactions contemplated by this Agreement
and the Services Agreement. On and after the Closing Date, the Company and
Reinsurer will take all appropriate action and execute any documents,
instruments or conveyances of any kind which may be reasonably necessary or
advisable to carry out any of the provisions hereof or the Services Agreement.
 
6.11           Use by the Reinsurer of the Company's Name, Logo or Service
Marks. As necessary to service the Policies or as otherwise agreed upon in
writing, Reinsurer has acquired by means of this Agreement or the Services
Agreement or by any other means, a limited right to use the name, “Mothe Life
Insurance Company” or “MLIC” or “DLE Life Insurance Company” or “DLEIC” or any
of the Company's service marks, trademarks, designs or logos related to that
name.  Reinsurer may only use the Company’s name, logo, or service marks by
clearly designating in any communication with a Policy Holder that Reinsurer is
acting in the capacity of a reinsurer of the Company, and that Reinsurer is in
no way acting on behalf of the Company, acting as the Company’s agent, or
representing the Company.  Prior to sending any communication to a Policy Holder
in which the Company’s name, logo, or service mark is used, Reinsurer shall
provide the Company with a copy of the form of the communication and obtain
consent from the Company to send the communication, which consent shall not
unreasonably be withheld.  If the Company has not denied consent within five (5)
business days after receipt of the form of communication, consent shall be
deemed to have been granted to Reinsurer
 
 
11

--------------------------------------------------------------------------------

 
6.12          Communications with Policyholders. On or after the Coinsurance
Effective Date all written communications with Policyholders in connection with
the reinsurance of the Policies by Reinsurer under this Agreement, or the
servicing of the Policies under the Services Agreement, shall be prepared and
transmitted by Reinsurer with a copy to Company.
 
6.13          Unclaimed Property.  If any state agency, department or division,
or audit firm (or similar organization) acting on behalf of a state agency,
department or division, determines that the Company did not report and remit all
unclaimed proceeds associated with the Policies in accordance with the state's
Statutes, or that additional proceeds must be remitted for any reason, Reinsurer
shall return to the Company the reserves associated with the Policies that must
be remitted.  The reserves returned to the Company shall be reduced and returned
to the Company net of a pro rata portion of the Ceding Commission (as specified
in Schedule 8.1) based on the amount of returned reserves associated with
Policies that must be reported and remitted with respect to the total amount of
reserves transferred under this Agreement.  The Company shall also be
responsible for the payment of any interest, penalty, or fine in its entirety
associated with a determination that unclaimed proceeds associated with the
Polices were not reported and remitted in full accordance with the Statutes.
 
6.13.1       Location of Insured/Beneficiary.  The Company and Reinsurer both
covenant and agree that in the event any state agency, department or division,
or audit firm (or similar organization) acting on behalf of a state agency,
department or division asserts that unclaimed proceeds associated with the
Polices were not reported and remitted in accordance with the Statutes, any cost
or effort to rebut that assertion or any cost or effort to identify, locate, and
contact the insured(s) and/or beneficiary(ies) associated with the Policies in
question shall be the sole responsibility of the Company.
 
6.14          Expenses. Except as otherwise specifically provided in this
Agreement, the parties hereto shall each bear their own respective expenses
incurred in connection with the preparation, execution and performance of this
Agreement and the Services Agreement, including without limitation all fees and
expenses of counsel, actuaries and accountants.
 
 
12

--------------------------------------------------------------------------------

 
  ARTICLE 7
 
CONDITIONS TO CLOSING
 
7.1           Conditions to the Reinsurer’s Obligations to Close. The obligation
of Reinsurer to close the transactions contemplated under this Agreement shall
be subject to the fulfillment of the following conditions, any one or more of
which may be waived by Reinsurer to the extent permitted by law:
 
7.1.1         Receipt of All Required Closing Date Approvals. All Required
Closing Date Approvals, if any, shall have been received, and the Company shall
have delivered to the Reinsurer a copy of any Required Closing Date Approval
issued by the insurance regulatory authorities in its State of domicile.
 
7.1.2         Truth of Representations and Warranties of Company. The
representations and warranties of the Company contained in this Agreement shall
be true and correct in all material respects on and as of the Closing Date.
 
7.1.3         Performance of Covenants and Obligations of Company. The Company
shall have performed and complied with all agreements, covenants, obligations
and conditions required by this Agreement to be so performed or complied with by
the Company at or before the Closing.
 
7.1.4         Receipt of the Settlement Amount. The Settlement Amount shall have
been paid to the Reinsurer.
 
7.1.5         Execution and Delivery of Agreements. The Services Agreement shall
have been executed by duly authorized executive officers of the Company and
delivered to the Reinsurer.
 
7.1.6         Delivery of Listing of Policies. The Company shall have delivered
to the Reinsurer a final listing of the Policies to be reinsured by the
Reinsurer under this Agreement.
 
7.1.7         Assignment or Bill of Sale. The Company shall assign or transfer
and convey any asset included in the Settlement Amount by assignment, bill of
sale or other appropriate instrument acceptable to Reinsurer, free and clear of
any lien, claim or other encumbrances.
 
7.1.8         Certificate. A certificate executed by an officer of the Company
certifying that (i) the representations and warranties of the Company contained
in ARTICLE 4 are true and correct in all material respects as of the Closing
Date; and (ii) all covenants to be performed, and other conditions to Closing
required to be satisfied, by the Company have been duly performed or satisfied,
as applicable, in all material respects.
 
 
13

--------------------------------------------------------------------------------

 
7.1.9         Assignment of Mortgages and Related Loan Documents. The Company
shall assign those mortgages listed in Schedule 7.1.9 as well as any instrument
memorializing the debt secured by those mortgages, to Reinsurer on or before the
Coinsurance Effective Date. The assignment documents shall be in a form
agreeable to Reinsurer and the Company further agrees to cooperate with
Reinsurer should the laws of any particular state in which a mortgaged property
is located require additional action to perfect the assignment. This cooperation
shall extend to the Company executing any additional documents which may be
required to perfect the assignment of the referenced mortgages. The Company
herein acknowledges the right of Reinsurer to record the assignment documents,
and any related document specifically including but not limited to UCC
statements/amendments, in any county and/or parish Reinsurer deems appropriate.
 
7.1.10       Company's Warranties and Covenants Related to Assignment of
Mortgage and Loan Documents. With respect to both (i) the mortgages listed in
Schedule 7.1.9 and (ii) the instruments memorializing the debt secured by those
mortgages: the Company makes the assignment referenced in Section 7.1.9 above to
Reinsurer with all warranties, both express and implied, provided under either
Louisiana or any other state's laws. These warranties shall include, but not be
limited to, the warranty as to the existence of the debt at the time of the
assignment (La. C.C. art. 2646); the warranty of the solvency of the debtor at
the time of the assignment (La. C.C. art. 2646); the warranty that the Company
is the entity entitled to enforce any negotiable instrument transferred, that
all signatures on the negotiable instrument are authentic and authorized, that
the instrument has not been altered, that the instrument is not subject to a
defense or claim in recoupment of any party which can be asserted against the
Company and that the Company has no knowledge of any insolvency proceeding
commencing with respect to the maker (La. R.S. 10:3-416); warrant the existence,
validity, position, rank and enforceability of the mortgages (La. C.C. art.
3312) and the warranty against redhibitory defects.
 
7.2           Conditions to the Company's Obligations to Close. The obligation
of the Company to close the transactions contemplated under this Agreement shall
be subject to the fulfillment of the following conditions, any one or more of
which may be waived by the Company to the extent permitted by law:
 
7.2.1         Receipt of All Required Closing Date Approvals. All Required
Closing Date Approvals, if any, shall have been obtained.
 
7.2.2         Truth of Representations and Warranties of Reinsurer. The
representations and warranties of the Reinsurer contained in this Agreement
shall be true and correct in all material respects on and as of the Closing
Date.
 
7.2.3         Performance of Covenants and Obligations of Reinsurer. The
Reinsurer shall have performed and complied with all agreements, covenants,
obligations and conditions required by this Agreement to be so performed or
complied with by Reinsurer at or before the Closing.
 
7.2.4         Execution and Delivery of Agreements. The Services Agreement shall
have been executed by duly authorized executive officers of Reinsurer and
delivered to Company.
 
7.2.5         Certificate. A certificate executed by an officer of the Reinsurer
certifying that (i) the representations and warranties of the Reinsurer
contained in ARTICEL 5 are true and correct in all material respects as of the
Closing Date; and (ii) all covenants to be performed, and other conditions to
Closing required to be satisfied, by the Reinsurer have been duly performed or
satisfied, as applicable, in all material respects.
 

 
14

--------------------------------------------------------------------------------

 
 
  ARTICLE 8
 
CLOSING AND CONSIDERATION
 
8.1           Settlement Amount. On the Closing Date, the Company will pay
Reinsurer an amount equal to the Settlement Amount.  Reinsurer shall provide the
Company with wire transfer instructions and bank routing numbers for the payment
of the Settlement Amount prior to the Closing Date.  The Settlement Amount will
be Thirty-four million, four hundred eighty-five thousand, two hundred and
twenty-four Dollars ($34,485,224.00) and shall be paid in cash and the transfer
of certain assets identified in Schedule 8.1.
 
8.2           Closing. At the Closing, the Company shall:
 
8.2.1         Transfer the cash portion of Settlement Amount to Reinsurer by
wire transfer of immediately available funds;
 
8.2.2         Deliver to Reinsurer the remaining assets identified in Schedule
8.1, free and clear of any lien or encumbrance and in a form acceptable to
Reinsurer;
 
8.2.3         Deliver to Reinsurer a complete listing of the Policies reinsured
under this Agreement.
 
  ARTICLE 9
 
SURVIVAL OF REPRESENTATIONS AND WARRANTIES
 
9.1           Except as otherwise expressly provided herein or therein, the
representations and warranties made by the Company (other than the
representations and warranties set forth in Section 4.11, which shall not
survive the Closing, with an exception for the Company Reserves and Liabilities
associated with Policies listed in Schedule 4.2, which representations and
warranties set forth in Section 4.11 shall survive indefinitely) and the
Reinsurer in this Agreement or in any certificate delivered by the Company or
the Reinsurer pursuant hereto or thereto, shall survive for a period of two (2)
years following the Closing Date; provided, however, that the representations
and warranties made by the Company and the Reinsurer in Sections 4.1 and 5.1
shall survive indefinitely.
 
  ARTICLE 10
 
UNDERTAKINGS OF REINSURER FOLLOWING CLOSING
 
10.1          Support Services. On and after the Transition Date, the Reinsurer
shall be responsible for providing Support Services under the terms and
conditions of the Services Agreement.
 
10.2          Premium Payments, Negotiation of Checks. Upon and after the
Coinsurance Effective Date, (a) all premium payments under the Policies shall be
the sole property of Reinsurer, and (b) any premium payment received by the
Company, to the extent such premium payment covers periods on and after the
Coinsurance Effective Date, shall be remitted to Reinsurer. Reinsurer shall be
authorized to endorse for payment all checks, drafts, and money orders payable
to the Company with respect to premiums payable on the Policies. The Company
hereby assigns, to the extent permitted by law, to Reinsurer all of its rights
and privileges to draft or debit the accounts of any Policyholders for premiums
due under the Policies pursuant to existing pre-authorized bank draft or
electronic fund transfer arrangements between the Company and such
Policyholders.
 
 
15

--------------------------------------------------------------------------------

 
10.3          Premium Taxes. The Company shall be liable for the payment of all
premium Taxes on premiums received in connection with the Policies prior to the
Coinsurance Effective Date and shall remain liable for the payment of all
premium Taxes on premiums received under the Policies.  Reinsurer shall
reimburse the Company for premium Taxes paid in connection with premiums
received under the Policies on and after the Coinsurance Effective Date within
thirty (30) days of notice by the Company to Reinsurer of such payment.
 
10.4          Guaranty Fund Assessments. In the event that the Company is
required to pay to (a) any guaranty fund, insolvency fund, or similar plan,
pool, association or organization maintained by any jurisdiction an assessment
in respect of the Policies that is based on premiums collected or policies in
force in any period after the Coinsurance Effective Date or (b) any initial
issuer of a Policy an amount in respect of such an assessment, the portion of
such payment that relates to the Policies for such period shall be reimbursed to
the Company by Reinsurer within thirty (30) days of notice by the Company to
Reinsurer of such payment.
 
10.5          Reinsurer Records. Reinsurer shall maintain true and accurate
books, records, files and other information related to the Policies for such
period of time as specified by applicable state laws and regulations regulating
the preservation of books and records or such longer period of time as
determined by Reinsurer. Without in any way limiting the foregoing, and in order
to assist the Company in satisfying its financial reporting requirements,
Reinsurer shall promptly (and in no event later than fifteen (15) business days
following the end of the relevant quarterly period), provide the Company with
all such information reasonably necessary for the Company to determine the
appropriate financial reporting treatment applicable to the Policies, prepare
its financial statement filings and satisfy its other financial reporting and
regulatory obligations. So long as any Policies are in force and subject to
coinsurance hereunder, Reinsurer shall make available for inspection and copying
by the Company any financial or other records pertaining to the Policies that
may reasonably be required by the Company for financial statement preparation or
any other reasonable business purpose. This Section 10.5 shall in no way limit
the Louisiana Department of Insurance’s statutory right to access all
information in the possession or control of the Reinsurer related to the
Policies.
 
10.6          Reports. The Company shall provide the Reinsurer the reports
detailed hereunder until the Transition Date; after the Transition Date, the
Reinsurer shall provide said reports to the Company.
 
10.6.1       Agreement Accounting Period. This Agreement shall be on a quarterly
accounting period for all accounting settlements.
 
10.6.2       Quarterly Accounting Reports. Accounting reports, as required under
this Agreement, shall be submitted to the Reinsurer by the Company and by the
Reinsurer to the Company, not later than 20 calendar days after the end of each
calendar quarter.  Such reports shall include information on the amount of
reinsurance premiums, policy loans and policy loan interest, the commission and
expense allowance, claims, and reserves on the contracts reinsured for the
preceding calendar quarter.
 
16

--------------------------------------------------------------------------------

 
10.6.3       Quarterly Accounting Period. The quarterly accounting shall be on a
calendar-quarter basis, except that the initial quarterly accounting period
shall run from the Effective Date of this Agreement, after the initial
accounting has occurred, through the last day of the calendar quarter in which
the Signature Date of this Agreement falls.
 
10.6.4       Accounting Reports. Annual reports shall be submitted to the
Company by the Reinsurer not later than 45 calendar days after the end of each
calendar year. Such reports shall include information for the analysis of
increase in reserves, the exhibit of life insurance, analysis of operations,
Schedule T, Summary of Operations, Direct Business Pages and Exhibits 1-8,
Schedule E and any other applicable information for the NAIC Convention Blank
based on the contracts reinsured hereunder.  Quarterly accounting reports shall
be submitted to the Reinsurer by the Company not later than 20 calendar days
after the end of each calendar quarter and shall include information for
Schedule T, Summary of Operations, Direct Premium and Deposit-Type Contracts,
Schedule E and any other applicable information for the NAIC Quarterly
Blank.  Each party shall be responsible for preparing and filing their
respective financial statements as required.
 
10.7          Audit. Each party shall have the right to audit, at its sole
expense, at the office of the other during regular business hours and upon at
least forty-eight hours prior written notice, all records and procedures
relating to the Policies in the hands of the other party.
 
  ARTICLE 11
 
UNDERTAKINGS OF COMPANY FOLLOWING CLOSING
 
11.1          Support Services. During the Transition Period, the Company shall
provide Support Services in connection with the Policies in accordance with the
Services Agreement, and in a manner consistent with the administration of the
Policies prior to the Closing Date. The Company agrees to provide all reasonable
assistance to Reinsurer in the transfer to Reinsurer of the obligation to
provide Support Services in connection with the Policies, including without
limitation responding to questions from Reinsurer in the conversion of computer
records and files to the systems of Reinsurer. The consideration relating to the
Support Services and the transfer to Reinsurer of the obligation to provide
Support Services shall be as provided in the Services Agreement.
 
11.2          Forwarding of Claims and Inquiries. After the Transition Date, the
Company shall refer to Reinsurer all inquiries involving the Policies,
including, without limitation, inquiries regarding additional premiums, claims
payment or policy provisions, limitations or exclusions. After the Transition
Date, claims under the Policies submitted to the Company will be forwarded to
Reinsurer as promptly as practicable. After the Closing Date, the Company shall
promptly, upon receipt thereof, notify Reinsurer of any written or oral
complaint to or from any official of a state insurance department, any federal
or state regulatory authority or any other person or entity, and any complaint
threatening litigation in connection with any of the Policies.  While this
Agreement is in effect, the Reinsurer shall promptly, upon receipt thereof,
notify Company of any written or oral complaint to or from any official of a
state insurance department, any federal or state regulatory authority or any
other person or entity, and any complaint threatening litigation in connection
with any of the Policies.
 
 
17

--------------------------------------------------------------------------------

 
  ARTICLE 12
 
ARBITRATION
 
12.1           Agreement to Arbitrate. It is the intention of the parties that
customs and usages of the business of insurance shall be given full effect in
the interpretation of this Agreement and the Services Agreement. The parties
shall act in all things with the highest good faith. All disputes between
Reinsurer and the Company arising under this Agreement and the Services
Agreement on which an amicable understanding cannot be reached will be decided
by arbitration between the parties at a location to be mutually agreed upon
between the parties in New Orleans, Louisiana or as designated by the
arbitrators if agreement as to a location cannot be reached by the parties.
Notwithstanding any other provision of this ARTICLE 12, if Reinsurer or the
Company seeks, consents to, or acquiesces in the appointment of or otherwise
becomes subject to any trustee, receiver, liquidator or conservator (including
any state insurance regulatory agency or authority acting in such a capacity),
the other party shall not be obligated to resolve any claim, dispute or cause of
action under this Agreement by arbitration. Notwithstanding any other provision
of this ARTICLE 12, nothing contained in this Agreement shall require
arbitration of any issue for which equitable or injunctive relief, including
specific performance, is sought.
 
12.2           Method. The parties intend this ARTICEL 12 to be enforceable in
accordance with the Federal Arbitration Act (9 U.S.C. Section 1, et seq.),
including any amendments to that Act which are subsequently adopted,
notwithstanding any other choice of law provision set forth in this Agreement.
In the event that either party refuses to submit to arbitration as required
herein, the other party may request a federal or state court having jurisdiction
in the matter to compel arbitration. Both parties consent to the jurisdiction of
such court to enforce this article and to confirm and enforce the performance of
any award of the arbitrators. To initiate arbitration, either party shall notify
the other in writing in the manner set forth in this Agreement for sending
notices to the parties of its desire to arbitrate, stating the nature of the
dispute and the remedy sought, and designating an arbitrator. The party to which
the notice is sent shall respond thereto in writing within thirty (30) days of
its receipt of such notice. In such response, the party shall also assert any
claim, defense and other dispute it may have against the party initiating
arbitration, and which arises out of or relates in any way to this Agreement or
the Services Agreement, and designate its arbitrator. If the second party fails
to respond within the time period set forth in this Section, or fails to
designate its arbitrator in its response, the party initiating arbitration shall
appoint a second arbitrator. The two arbitrators shall select a third arbitrator
within thirty (30) days of the designation of the second arbitrator. If they are
unable to agree upon the selection of the third arbitrator, they shall, within
such period, each name three (3) individuals of whom the other shall decline two
(2), and the decision of the third arbitrator shall be determined by drawing
lots from the two remaining designees.
 
 
18

--------------------------------------------------------------------------------

 
12.3         All arbitrators shall be active or retired officers of life or
health insurance companies and be unaffiliated in any way with the parties and
disinterested in the outcome of the arbitration. The arbitrators shall have the
power to determine all procedural rules for the conduct of the arbitration,
including but not limited to the production and inspection of documents, the
examination of witnesses and any other matter relating to the conduct of the
arbitration. The arbitrators shall interpret this Agreement and the Services
Agreement as honorable engagements and not merely as legal obligations between
the parties. They shall reach their decision from the standpoint of equity and
the customs and practices of the insurance industry; provided, however, the
arbitrators shall not have the authority to deviate from the terms of the
contract between the parties or the law.  The arbitrators shall have no
authority to award punitive damages against or in favor of either party (except
to reimburse a party for extra-contractual or punitive damages that either the
Company or the Reinsurer has paid or is legally obligated to pay to third
parties). Any error of law made by the arbitrators will be subject to review on
appeal to a court of law.  Any decision or ruling of the arbitrators need not be
unanimous, but may be issued based on agreement of the majority of the
arbitrators. The costs of the arbitration (except legal fees of the parties)
shall be split equally between the parties, unless the arbitrators shall
otherwise require in their award. Each party shall pay its own legal fees in
connection with the arbitration, unless the arbitrators award legal fees and
expenses of the prevailing party as part of any award. Except as otherwise
specifically provided herein, the arbitration shall be conducted in accordance
with the Procedures for Large Complex Commercial Disputes established by the
American Arbitration Association. The decision, in writing, of the arbitrators
shall be final and binding upon both of the parties. Judgment may be entered
upon the final decision of the arbitrators in any court having jurisdiction.
 
ARTICLE 13
 
INDEMNIFICATION
 
13.1          Indemnification By Company Under This Agreement. The Company shall
indemnify Reinsurer and hold it harmless from and against Loss based upon or
arising out of the Company's material breach of any representation, warranty,
covenant or agreement under this Agreement.
 
13.2          Indemnification By Reinsurer Under This Agreement. Reinsurer shall
indemnify the Company and hold it harmless from and against Loss based upon or
arising out of the Reinsurer’s material breach of any representation, warranty,
covenant or agreement under this Agreement.
 
13.3          Notice of Claim. As soon as reasonably possible, but in no event
more than thirty (30) days after receipt by the party to be indemnified
hereunder (the "indemnitee") of written notice of any demand, claim or
circumstances which would give rise to a claim, or the commencement (or
threatened commencement) of any action, proceeding or investigation (a "Claim")
that may result in a Loss, such indemnitee shall give notice thereof to the
other party (the "indemnitor"). The notice shall describe the Claim in
reasonable detail, and the indemnitee shall co-operate with the indemnitor in
the resolution of the claim and to provide any and all information in its
possession or control reasonably necessary to the defense or resolution of the
claim. The failure of the indemnitee to give notice within the time provided for
herein shall not affect the indemnitor's obligation under this ARTICLE 13,
except if, and then only to the extent that, such failure materially prejudices
the indemnitor or its ability to defend such Claim. Failure by the indemnitor to
object in writing within such thirty (30) day period shall be deemed to be
acceptance of the Claim by the indemnitor.
 
 
19

--------------------------------------------------------------------------------

 


13.4          Opportunity to Defend. Within thirty (30) days of receipt of any
notice as provided in Section 13.3 the indemnitor shall notify the indemnitee in
writing of the acceptance of or objection to the claim and whether the
indemnitor will indemnify the indemnitee and defend the same.
 
13.5          Procedure for Indemnification. The indemnitor shall defend or
dispose of the claim at its own expense. If, in the judgment of the indemnitor,
it is necessary to appoint counsel, the indemnitor shall select counsel, subject
to their being approved in writing by the indemnitee, such approval not to be
unreasonably withheld; provided that the indemnitee shall at all times have the
right to fully participate in the defense of the Claim at its own expense or, as
provided herein below, at the expense of the indemnitor.
 
13.6          Indemnitor Objections. In the event that the indemnitor objects to
a Claim within said thirty (30) days or does not object but fails to vigorously
defend and appears to be unable or unwilling to meet its indemnification
obligations hereunder, the indemnitee shall have the right, but not the
obligation, to undertake the defense, and to compromise and/or settle (in the
exercise of reasonable business judgment) the Claim, all at the risk and expense
(including, without limitation, reasonable attorneys fees and expenses) of the
indemnitor.
 
13.7          No Compromise. Except as provided in the preceding sentence, the
indemnitee shall not compromise and/or settle any Claim without the prior
written consent of the indemnitor.
 
13.8          Cooperation. If the Claim is one that cannot by its nature be
defended solely by the indemnitor, the indemnitee shall make available all
information and assistance that the indemnitor may reasonably request, provided
that any associated expense shall be paid by the indemnitor.
 
  ARTICLE 14
 
INSOLVENCY
 
14.1          Payment of Benefits under Insolvency. The obligations of the
Reinsurer under this Agreement shall be without diminution or in any way
affected or diminished because of the insolvency of the Company. In the event of
the insolvency of the Company and the appointment of a conservator, liquidator,
receiver or statutory successor of the Company while coinsurance under this
Agreement is in effect as to any Policy, all coinsurance made, ceded, renewed or
otherwise becoming effective shall be payable directly to such conservator,
liquidator, receiver or statutory successor immediately upon demand, with
reasonable provision for verification, on the basis of claims allowed against
the Company by any court of competent jurisdiction or by any conservator,
liquidator, receiver or statutory successor of the Company having authority to
allow such claims, without diminution because of such insolvency or because such
conservator, liquidator, receiver or statutory successor has failed to pay all
or a portion of any claims.
 
 
20

--------------------------------------------------------------------------------

 
14.2          Required Notice of and Defense against Claims. In the event of the
insolvency of the Company while coinsurance as to any Policy is in effect under
this Agreement, the conservator, liquidator, receiver or statutory successor of
the Company shall give the Reinsurer written notice of the pendency of a claim
against the Company on a Policy within a reasonable time after such claim is
filed in the insolvency proceeding. During the pendency of any such claim, the
Reinsurer may, at its own expense, investigate such claim and interpose, at its
own expense, in the proceeding where such claim is to be adjudicated, any
defense or defenses that the Reinsurer may deem available to the Company or its
conservator, liquidator, receiver or statutory successor. The expense thus
incurred by the Reinsurer shall be payable, subject to court approval, out of
the estate of the Company as a part of the expense of conservation or
liquidation to the extent of a proportionate share of the benefit which may
accrue to the Company in conservation or liquidation solely as a result of the
defense undertaken by the Reinsurer.
 
  ARTICLE 15
 
TERMINATION
 
15.1          This Agreement may be terminated at any time before the Closing,
by mutual written agreement of the Company and the Reinsurer.
 
15.2          The Reinsurer may terminate this Agreement at any time prior to
Closing for material breach by the Company of any of the terms or conditions of
this Agreement or for failure of any condition to Closing, the satisfaction of
which is solely within the Company's control; provided, however, that the
Company shall have five (5) days to cure such breach or satisfy such condition
after receipt of proper notice by the Company from the Reinsurer.
 
15.3          The Company may terminate this Agreement at any time prior to
Closing for material breach by Reinsurer of any of the terms or conditions of
this Agreement or for failure of any condition to Closing, the satisfaction of
which is solely within the Reinsurer's control; provided, however, that the
reinsurer shall have five (5) days to cure such breach or satisfy such condition
after receipt of proper notice by the Reinsurer from the Company.
 
15.4          Either the Company or the Reinsurer may terminate this Agreement
at any time prior to Closing for failure of any condition to Closing, the
satisfaction of which is not within either the Company or the Reinsurer’s
control, or otherwise chargeable to any act or omission to act on the part of
either party.
 
15.5          Either the Company or the Reinsurer may terminate this Agreement
if the party desiring to terminate has fully performed, or has notified the
other party that it is prepared to perform, all of its obligations incident to
closing, and Closing hereunder has not occurred by February 28, 2013; provided,
however, if Closing has not occurred due to the lack of receiving all Required
Closing Date Approvals, the parties shall extend the Closing Date an additional
ninety (90) days.
 
 
21

--------------------------------------------------------------------------------

 
  ARTICLE 16
 
TAX PROVISION
 
16.1          The parties hereby agree to make the election in accordance with
Internal Revenue Regulation Section 1.848-2(g)(8) (the “Regulation”) under
Section 848 of the Internal Revenue Code of 1986 (the “Code”), as amended, to
comply with all of the requirements of such Regulation regarding such election,
including, without limitation, the election statement and Tax return reporting
requirements of Regulation Sections 1.848-2(g)(8)(ii) and 1.848-2(G)(8)(iii),
and further agree
 
16.1.1       To exchange information pertaining to the amount of “net
consideration” under this Agreement as defined in the Regulation;
 
16.1.2       That the Company shall submit its calculation of the "net
consideration" for purposes of that Regulation to the Reinsurer not later than
May 1st for each and every taxable year for which this Agreement is in effect;
 
16.1.3       That the Reinsurer may challenge such calculation within ten (10)
business days of its receipt of the Company's calculation;
 
16.1.4       That should the Reinsurer challenge the Company's calculation of
the "net consideration" and the parties be unable to agree as to the appropriate
methodology to determine the "net consideration" for purposes of the Regulation,
they shall refer such dispute to an outside Tax consultant unrelated to either
of the parties, in lieu of the arbitration provisions of this Agreement, and the
parties agree to be bound by the decision of that consultant;
 
16.1.5       That, pursuant to such election, the party with net positive
consideration with respect to this Agreement for each taxable year will
capitalize specified policy acquisition expenses with respect to this Agreement
without regard to the general deductions limitation of Section 848(c)(1) of the
Code; and
 
16.1.6       That the first taxable year for which such election shall be
effective is taxable year 2012.
 
 
22

--------------------------------------------------------------------------------

 
  ARTICLE 17
 
MISCELLANEOUS PROVISIONS
 
17.1          Notice. Any and all notices and other communications required or
permitted under this Agreement shall be in writing and shall be deemed to have
been duly given when (a) received by the receiving party if mailed via United
States registered or certified mail, return receipt requested, or mailed by
United States overnight express mail, (b) sent by facsimile or telecopy machine
or email, followed by confirmation mailed by United States first-class mail or
overnight express mail, or (c) delivered in person or by commercial courier to
the parties at the following addresses, provided written acknowledgment of
receipt is obtained:
 
If to the Company, to:
 
Mothe Life Insurance Company of Gretna, Louisiana
401 Whitney Avenue, Suite 303
Gretna LA 70056
Attention: Dennis M. Necaise
Fax No.: (504) 398-1311
 
 If to Reinsurer, to:
 
Security National Life Insurance Company
5300 South 360 West
Salt Lake City UT 84157 -0220
Attention: Scott Quist
Fax No.: (801) 265-9882
 
Either party may change the names or addresses where notice is to be given by
providing notice to the other party of such change in accordance with this
Section 17.1.
 
17.2          Entire Agreement. This Agreement, including the Exhibits and
Schedules  together with the Services Agreement, constitutes the sole and entire
agreement between the parties hereto with respect to the subject matter hereof,
and supersedes all prior discussions and agreements between the parties with
respect to the subject matter hereof, which are merged with and into this
Agreement.
 
17.3          Assignment. This Agreement shall not be assigned by either of the
parties hereto without the prior written approval of the other party.
 
17.4          Waivers and Amendments. Any term or condition of this Agreement
may be waived at any time by the party that is entitled to the benefit thereof.
Such waiver must be in writing and must be executed by an officer or officers of
such party duly authorized by such party. A waiver on one occasion will not be
deemed to be a waiver of the same or any other term or condition on a future
occasion. This Agreement may be modified or amended only by a writing duly
executed by the duly authorized officer or officers of each party.
 
17.5          No Third Party Beneficiaries. The terms and provisions of this
Agreement are intended solely for the benefit of the Company and the Reinsurer
and their permitted successors and assigns, and it is not the intention of the
parties to confer rights as a third party beneficiary to this Agreement upon any
other person, except as may be contemplated in this Agreement.
 
17.6           Offset. Any debts or credits, matured or unmatured, liquidated or
unliquidated, regardless of when they arose or were incurred, in favor of or
against either Company or Reinsurer with respect to this Agreement are deemed
mutual debts or credits, as the case may be, and shall be set off, and only the
balance shall be allowed or paid.
 
 
23

--------------------------------------------------------------------------------

 
17.7          Public Announcements. At all times at or before the Closing, the
Company and the Reinsurer will consult with each other before issuing or making
any reports, statements or releases to the public with respect to this Agreement
or the transactions contemplated hereby and will use good faith efforts to
obtain the other party's approval of the form, content and timing of such
report, statement or release. If the Company and the Reinsurer are unable to
agree upon or approve the form, content and timing of any such public report,
statement or release and such report, statement or release is, in the opinion of
legal counsel to the party, required by law or by legal disclosure obligations,
then such party may make or issue the legally required report, statement or
release.
 
17.8          Confidentiality.
 
17.8.1       The Company and the Reinsurer each will hold, and will cause its
respective officers, directors, employees, agents, consultants, attorneys and
other representatives to hold, in strict confidence, unless compelled to
disclose by judicial or administrative process (including, without limitation,
in connection with obtaining any Required Closing Date Approval) or by other
requirements of law, all confidential documents and confidential information
concerning the other party furnished to it by the other party or such other
party's officers, directors, employees, agents, consultants, attorneys or
representatives in connection with this Agreement or the transactions
contemplated hereby, except to the extent that such documents or information can
be shown to have been (a) previously lawfully known by the party receiving such
documents or information, (b) in the public domain through no fault of the
receiving party, or (c) later acquired by the receiving party from other sources
not themselves bound by, and in breach of, a confidentiality agreement.
 
17.8.2       Neither the Company nor the Reinsurer will disclose or otherwise
provide any such confidential information to any other person, except to that
party's respective auditors, actuaries, attorneys, financial advisors and other
consultants who need access to such confidential information in connection with
this Agreement and the transactions contemplated herein, or, in confidence, to
regulatory authorities or rating agencies such as A.M. Best.
 
17.8.3       If this Agreement is terminated, each of the parties will return to
the other party all confidential information furnished to that party by the
other party, and retrieve and destroy all copies of such confidential
information distributed to any other person.
 
17.9          Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Louisiana, without regard to its
conflicts of law doctrine.
 
17.10        Counterparts. This Agreement may be executed in counterparts, each
of which will be deemed an original, but all of which shall constitute one and
the same instrument.
 
17.11        Headings. The headings in this Agreement have been inserted for
convenience and do not constitute matter to be construed or interpreted in
connection with this Agreement.
 
17.12        Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under any present or future law or if
determined by a court of competent jurisdiction to be unenforceable, and if the
rights or obligations of the Company or the Reinsurer under this Agreement will
not be materially and adversely affected thereby, such provision shall be fully
severable, and this Agreement will be construed and enforced as if such illegal,
invalid or unenforceable provision had never comprised a part of this Agreement,
and the remaining provisions of this Agreement shall remain in full force and
effect and will not be affected by the illegal, invalid or unenforceable
provision or by its severance herefrom.

 
24

--------------------------------------------------------------------------------

 

 
COMPANY SIGNATURE PAGE
 
 
IN WITNESS WHEREOF, the Company has executed this Agreement.
 

      MOTHE LIFE INSURANCE COMPANY          
Date: 12-19-12
 
By: /s/ Dennis M. Necaise
     
Name: Dennis M. Necaise
     
Title: President
                DLE LIFE INSURANCE COMPANY          
Date: 12-19-12
 
By: /s/ Dennis M. Necaise
     
Name: Dennis M. Necaise
     
Title: President
 

 


 
 


 
In consideration for the execution of this Agreement by Security National Life
Insurance Company, each of the undersigned, individually, and on behalf of any
entity in which they own 10% or more of the voting interest or otherwise
control, agrees to comply with the terms of Section 6.10 of this Agreement.
 


 
 

   TRIO SISTERS, LLC              By: /s/ Dawn E.
Gerrets                                   Dawn E. Gerrets, Manager            
 By: /s/ Beth G. Treadaway                                 Beth G. Treadaway,
Manager              By: /s/ Danna G. Necaise        Danna G. Necaise, Manager  

 




 
25

--------------------------------------------------------------------------------

 


 
GERRETS FAMILY TRUST
            By: /s/ Dawn E. Gerrets       Dawn E. Gerrets, Trustee            
 By: /s/ Beth G. Treadaway         Beth G. Treadaway, Trustee            
 By: /s/ Danna G. Necaise        Danna G. Necaise, Trustee                    
CHARLES J.D. GERRETS III INTER VIVOS TRUST #1              By: /s/ Dawn E.
Gerrets        Dawn E. Gerrets, Trustee              By: /s/ Beth G. Treadaway  
     Beth G. Treadaway, Trustee              By: /s/ Danna G. Necaise      
 Danna G. Necaise, Trustee                  

 
 
 

 Sworn to and subscribed before me this        19th day of December, 2012.      
         /s/ Steven Dow Oliver        Steven Dow Oliver        Notary Public    
   Parish of Jefferson, State of Louisiana        LSBA No. 18365        My
Commission is Issued for Life      

 

 
 
26

--------------------------------------------------------------------------------

 

REINSURER SIGNATURE PAGE
 
IN WITNESS WHEREOF, the Reinsurer has executed this Agreement.
 


 



    SECURITY NATIONAL LIFE INSURANCE COMPANY            
Date: 12-19-12
 
By:
  /s/ Scott Quist      
Name:
  Scott Quist      
Title:
  President  
 
                               
 
/s/ Jeanine Larson, Notary Public
     
 
Jeanine Larson
     
 
Notary Public State of Utah
     
 
Commission #604657
     
 
Comm. Exp. 01-06-2015
 


 
27

--------------------------------------------------------------------------------

 

SCHEDULE 8.1
 
Settlement Amount




Net Reserves (Liabilities)
 
 
Total
Basic Reserves
   
$38,981,237.00
Additional Paid-up
     
Immediate Payment of Claims Reserve
   
$188,195.00
PUA
     
Advance
     
Less Net Deferred
     
Less Net Due
     
Total
   
$39,169,432.00
               
Ceding Commission paid by Reinsurer
(Run Reserves as of 10/31/12 $38,981,237 divided by Run Reserves as of 3/31/12
$39,112,718 equals .99664 multiplied by $4,700,000.00)
 
$4,684,208.00
               
Assets
     
Bonds (Listed in Schedule 8.1A)
   
$34,485,224.00
                               
Total
   
$34,485,224.00
       
Cash wire from Company
   
$0.00
Settlement Amount
   
$34,485,224.00




--------------------------------------------------------------------------------
